Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 are pending.
Claims 1-30 are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-8 and 21-25 are directed toward a system (i.e. machine), claims 8-14 and 26-30 are directed toward a method (i.e. a process) and claim 15 is directed toward a non-transitory computer-readable medium 15-20 (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 8, 15, 21, and 26 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “memory”, “at least one processor”, “database”, “server computing device”, “non-transitory computer-readable medium”, and “computing device” nothing in the claim limitations preclude 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claim 2-7, 9-14, 16-20, 22-25, and 27-30 recites limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-7, 9-14, 16-20, 22-25, and 27-30 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be 
Step 2A—Prong 2:
The judicial exception in claims 1-21, 23-26, and 28-30 are not integrated into a practical application. In particular, the following claims recite the additional elements: “memory”, “at least one processor”, “database”, “server computing device”, “non-transitory computer-readable medium”, “printer”, and “computing device”. These additional elements are recited at a high level of generality (see Applicant’s specification FIG. 1, FIG. 23, [0008], [0030]-[0033], [0037]-[0039], and [0098]-[0106] (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “memory”, “at least one processor”, “database”, “server computing device”, “non-transitory computer-readable medium”, and “computing device” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).
Further, claims 22 and 27 recites “pet identifying information for the particular pet comprises one or more of a pet name, a pet breed, a pet weight, a pet age, and an address of the pet”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. (See MPEP 2106.05(g)).
The judicial exception in depending claims 2-7, 9-14, 16-20, 22-25, and 27-30 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 8, 15, 21, and 26. Accordingly, the additional elements of claims 1 -30 do not integrate the abstract idea into a practical application because 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “memory”, “at least one processor”, “database”, “server computing device”, “non-transitory computer-readable medium”, and “computing device” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-30 are not patent eligible.

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered. Regarding the 35 U.S.C. 103 Rejection, Examiner finds Applicant’s arguments persuasive. Therefore, the 35 U.S.C. 103 Rejection is withdrawn.
Regarding the 35 U.S.C. 101 Rejection, Applicant argues that the claims includes one or more specific limitations other than what is well-understood, routine, conventional activity in the field and also adds unconventional and non-generic arrangement of various computer components for filtering Internet content. Furthermore, Applicant argues that claim 1 as a whole represents a non-conventional and non-generic arrangement delivering a single month’s dose in a box having a personalized pet label on the box including a photograph of the pet and optionally pet identifying information. Examiner respectfully disagrees. Other than the recitation of generic computer components, a person is cable either mentally, by pen and paper, and/or by certain method of organizing human activity (managing personal behavior or relationships or interactions between people) of receiving a photograph of a pet, automatically determine a pet medicine subscription that is ready to be shipped, process an automatic shipment, transmit the shipment data associated, receive a shipment label, generate a personalized pet label, and transmit a label sheet that has personalized pet label and shipping label. The claims merely recite the abstract idea being 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686     


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686